DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/25/2021 in which claims 1, 8, and 15 have been amended.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of communicating the watch list to the user without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, from a user device, a specification of an item to be added to a watch list; receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list; storing the first amount of time; adding the item to the watch list at a first time; determining, using the clock, a first timestamp; determining, using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time; responsive to determining that the second amount of time has elapsed since the first time, automatically obtaining, from an information services server, information regarding the item; the clock, a second timestamp; determining, using the timer and based on the second timestamp and the first time, that the first amount of time has elapsed since the first time; automatically removing the item from the watch list based on a determination that the first amount of time has elapsed since the first time; and after automatically removing the item from the watch list, communicating the watch list without the item, to the user device.  These limitations (with the exception of italicized limitations) recite the abstract idea of communicating the watch list to the user, which may correspond to a Certain Methods of Organizing Human Activity (October 2019 Update: Subject Matter Eligibility, page 5, a certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The additional limitations of a user device, the clock, and an information services server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user device, the clock, and an information services server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a user device, the clock, and an information services server are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, from a user device, a specification of an item to be added to a watch list; receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a user device, the clock, and an information services server are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations (with the exception of italicized limitations) which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of automatically and the user device to be generic computer components and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler, US Patent Application No. 2003/0065608 in view of Hanson et al., US Patent Application No. 2009/0006266 in view of Rzezak et al., US Patent Application No. 2018/0020000.
Regarding claim 1, Cutler discloses a method implemented by a watch list server comprising a timer and a clock, the method comprising:
receiving, from a user device, a specification of an item to be added to a watch list ([0036], [0050]);
receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list;
storing the first amount of time;
adding the item to the watch list at a first time;
determining, using the clock, a first timestamp;
determining, using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time;
responsive to determining that the second amount of time has elapsed since the first time, automatically obtaining, from an information services server, information regarding the item; 
determining, using the clock, a second timestamp;
determining, using the time and based on the second time stamp and the first time that the first amount of time has elapsed since the first time; 
automatically removing the item from the watch list based on a determination that the first amount of time has elapsed since the first time; and
after automatically removing the item from the watch list, communicate the watch list, without the item, to the user device.
Cutler does not specifically disclose
receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list;
storing the first amount of time;
determining, using the clock, a first timestamp;
determining, using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time;
responsive to determining that the second amount of time has elapsed since the first time, automatically obtaining, from an information services server, information regarding the item; 
determining, using the clock, a second timestamp;
determining, using the time and based on the second time stamp and the first time that the first amount of time has elapsed since the first time; 
automatically removing the item from the watch list based on a determination that the first amount of time has elapsed since the first time; and
after automatically removing the item from the watch list, communicate the watch list, without the item, to the user device. 
However, Hanson discloses
receiving, from the user device, a specification of a first amount of time beyond which to automatically remove the item from the watch list ([0223]);
storing the first amount of time ([0223]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify creating watch list disclosure of Cutler to include the automatic removal of a security disclosure of Hanson. The motivation for modifying the disclosure of Cutler would have been to keep the watch list display to provide real-time view of each of the symbols currently on the system as illustrated by Hanson in [0149]. 
Cutler and Hanson do not specifically disclose
determining, using the clock, a first timestamp;
determining, using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time;
responsive to determining that the second amount of time has elapsed since the first time, automatically obtaining, from an information services server, information regarding the item; 
determining, using the clock, a second timestamp;
determining, using the time and based on the second time stamp and the first time that the first amount of time has elapsed since the first time; 
automatically removing the item from the watch list based on a determination that the first amount of time has elapsed since the first time; and
after automatically removing the item from the watch list, communicate the watch list, without the item, to the user device. 
However, Rzezak discloses
determining, using the clock, a first timestamp ([0058]);
determining, using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time ([0058], how many minutes elapsed since the entry’s timestamp and the moment the check is being made; claim 8);
responsive to determining that the second amount of time has elapsed since the first time, automatically obtaining, from an information services server, information regarding the item ([0058], [0065]-[0066], claim 8); 
determining, using the clock, a second timestamp ([0058], [0065]-[0066], claim 8);
determining, using the time and based on the second time stamp and the first time that the first amount of time has elapsed since the first time ([0058], [0065]-[0066], claim 8); 
automatically removing the item from the watch list based on a determination that the first amount of time has elapsed since the first time ([0066], claim 8); and
after automatically removing the item from the watch list, communicate the watch list, without the item, to the user device (claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify creating watch list disclosure of Cutler and Hanson to include the time threshold for removal of an item from the watch list disclosure of Rzezak. The motivation for modifying the disclosure of Cutler would have been to keep the watch list display to provide real-time view of each of the symbols currently on the system as illustrated by Hanson in [0149]. 
Regarding claim 2, Cutler discloses wherein receiving the specification of the item to be added to the watch list comprises receiving data corresponding to an identification of a publicly traded security ([0036], [0050], [0057]). 
Regarding claim 3, Cutler discloses wherein receiving data corresponding to the identification of the publicly traded security comprises receiving data corresponding to a stock symbol ([0057]). 
Regarding claim 4, Cutler discloses wherein receiving the specification of the item to be added to the watch list comprises receiving data corresponding to an identification of a person ([0036], the user). 
Regarding claim 5, Cutler discloses wherein receiving data corresponding to the identification of the person comprises receiving data corresponding to a name of the person ([0036]). 
Regarding claim 6, Cutler discloses wherein receiving the specification of the item to be added to the watch list comprises receiving a communication made through a cellular network ([0042]). 
Regarding claim 7, Cutler discloses wherein receiving the specification of the item to be added to the watch list comprises receiving a communication made through the Internet ([0042]).
	Claims 8-20 are substantially similar to claims 1-7 and hence rejected on similar grounds.
Response to Arguments
Applicant's arguments filed dated 1/25/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that claims that include elements that are implemented by a particular machine or manufacture that is integral to the claims are not directed to a judicial exception, and therefore patent eligible.
Examiner respectfully disagrees and notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014) (see MPEP 2106.05(b)(I)).  The computer recited in the claim is a general purpose computer as supported by the specification and thus cannot be regarded as a particular machine.
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments are moot in view of new grounds of rejection presented above in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693